IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA F LE D

HELENA DIVISION mar 0 6 2020
Clerk, U.S. District Court

RANDY BILL RING, CV 19-77-H-DLC_S FY tisceae
Petitioner,

vs. ORDER

LYNN GUYER; ATTORNEY

GENERAL OF THE STATE OF

MONTANA,
Respondent.

 

 

On February 12, 2020, United States Magistrate Judge John T. Johnston
entered his Findings and Recommendation recommending that Petitioner Randy
Bill Ring’s petition for writ of habeas corpus under 28 U.S.C. § 2254 be dismissed
for failure to state a cognizable claim. (Doc. 4.) Ring does not object.

A party is only entitled to de novo review of those findings to which he or
she specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for clear
error those findings to which no party objects. United States v. Reyna-Tapia, 328
F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear
error exists if the Court is left with a “definite and firm conviction that a mistake
has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).
In his petition, Ring alleged that the amended written judgment imposed in
his case did not conform with the sentence the judge announced in open court in
violation of Montana Code Annotated § 46-18-116 with regard to the conditions of
his parole. (Doc. 1 at 4.) In his Findings and Recommendation, Judge Johnston
explained that an error of state law does not provide the basis for federal habeas
relief absent errors of constitutional magnitude. (Doc. 4 at 4-5.) Finding no due
process violation in Ring’s allegation of error, Judge Johnston determined that
Ring had not alleged a proper basis for relief under 28 U.S.C. § 2254. (d. at 6.)
Judge Johnston also determined that a certificate of appealability should be denied
because jurists of reason could not disagree with his recommendation. (Jd. at 7.)
Having reviewed the petition, the Court finds no clear error in Judge Johnston’s
recommendation and will adopt it in full.

IT IS ORDERED that Judge Johnston’s Findings and Recommendation
(Doc. 4) is ADOPTED in full.

1. Ring’s Petition (Doc. 4) is DISMISSED.

2. The Clerk of Court is directed, by separate document, to enter judgment
of dismissal.

3. Acertificate of appealability is DENIED.
DATED this 6M eay of March, 2020.

4. muatuun

Dana L. Christensen, Chief Judge
United States District Court
